Title: To George Washington from John Francis Hamtramck, 19 January 1782
From: Hamtramck, John Francis
To: Washington, George


                  
                     Sir,
                     Hutts New York Line Jany the 19th 1782
                  
                  Haveing gained the Best Intelligence, from a post the Enemy Occupys on Bargin Neck, which Consist of one Major, whose Name is Ward: and about one Hundred & thirty men, with four peases Cannon.—I am well Inform’d that their Guards, Consist of a Small Number, indeed, their sentinels, are the greatest proof, for they have but two, one at the Commanding officer Door, and the other at the Gate.  this Fort, is Dirt thrown up, and a Good Abatis Round the Works.  if your Excellencey Should approve of a Suprise on that Garison, I make no Doubt (with your Directions) I should Succed, and Render a Service to my Country.  I am Sir, with the Greatest Respect, Your Excellencey Very Humble Servent
                  
                     John F. Hamtramck Capt.
                     2d N.Y. Regt Light Infantry
                     
                  
               